Case 19-51232      Doc 20     Filed 11/14/19    Entered 11/14/19 13:48:20        Page 1 of 8




                                  UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF CONNECTICUT
                                        BRIDGEPORT DIVISION

       In Re:                                             :   CASE NO. 19-51232 JAM
       DALE MORGADO                                       :   CHAPTER 7
                                                          :
       DEBTOR                                             :
                                                          :
       SANTANDER CONSUMER USA INC. DBA                    :
       CHRYSLER CAPITAL
       MOVANT                                             :
                                                          :
       vs.                                                :
                                                          :
       DALE MORGADO                                       :
       RICHARD M. COAN, TRUSTEE,                          :
       RESPONDENT                                         :

                            MOTION FOR RELIEF FROM AUTOMATIC STAY
              Santander Consumer USA Inc. Dba Chrysler Capital (“Santander”) as and for a motion,

       pursuant to 11 U.S.C. §362(d) and Rule 4001(a) F.R.B.P., seeking an Order granting relief from

       Automatic Stay in order to obtain possession and dispose of its collateral, namely one 2015 Dodge

       Ram 1500, states the following as grounds therefore:

              1.        This Court has jurisdiction over this matter under 28 U.S.C. §§1334(b) and

       §157(a) and §362(d) of Title 11, United States Code (hereinafter referred to as the "Code").

       Upon information and belief, this matter is a core proceeding pursuant to 28 U.S.C.

       §157(b)(2)(G).

              2.        On September 13, 2019 Dale Morgado hereinafter referred to as the 'Debtor' filed

       a voluntary petition under Chapter 7 of Title 11 of the Code with this Court.

              3.        On October 24, 2015, the Debtor entered into a Retail Installment Contract

       (hereinafter referred to as the ‘Contract’) with Pamby Motors Inc. (hereinafter referred to as the
Case 19-51232         Doc 20   Filed 11/14/19     Entered 11/14/19 13:48:20         Page 2 of 8




       "Seller"), whereby the Debtor agreed to pay a total of payments in the amount of $32,374.80, in

       connection with the purchase of a 2015 Dodge Ram 1500, Vehicle Identification Number

       1C6RR7GT5FS776330 (hereinafter referred to as the ‘Motor Vehicle’).

                 4.      Thereafter, pursuant to its terms, the Contract was duly assigned by the Seller to

       Santander and the latter is now the holder and owner of same.

                 5.      Pursuant to the terms and provision of the Contract, Santander was granted and

       presently retains a purchase money security interest in, inter alia, the Motor Vehicle and any

       accessories, equipment and replacement parts installed in said Motor Vehicle. No other

       collateral exists securing this obligation.

                 6.      Santander duly perfected such security interest by noting its lien on the Certificate

       of Title. Copies of the Contract and Certificate of Title are collectively annexed hereto as

       Exhibit "A" and made a part hereof.

                 7.      At the present time the Debtor is in default under the terms and provisions of the

       contract as follows:

                 a.         Balance Due: $19,477.00

                 b.         Arrears: $10,341.45 for the months of December 23, 2017 through and

                            including October 23, 2019.

                 (NOTE: The forgoing does not represent any amounts which may be due for late

       charges, costs and attorneys' fees as may be allowed by the Court).

                 8.      Santander has ascertained that the fair market replacement value of the motor

       vehicle is $23,675.00, based upon the relevant values for this vehicle set forth in the N.A.D.A.

       publication for this area, a copy of which is annexed hereto as Exhibit "B" and made a part

       hereof.
Case 19-51232       Doc 20      Filed 11/14/19   Entered 11/14/19 13:48:20          Page 3 of 8




               9.      Pursuant to 11 U.S.C. §362(a), upon commencement of the bankruptcy case,

       Santander was and is stayed from taking any action against any debtor to obtain possession and

       control of the subject motor vehicle.

               10.    Upon information and belief, the Debtor continues to enjoy the use and possession

       of the motor vehicle subjecting same to normal occupational wear and tear thereby causing the

       motor vehicle to depreciate in value. It is respectfully submitted that the continued use of the

       motor vehicle shall eventually render it useless thereby causing Santander irreparable damage to

       its interests in same.

               11.    It is respectfully asserted that Santander's interest in the motor vehicle will not be

       adequately protected if the automatic stay is allowed to remain in effect.

               12.    Accordingly, sufficient cause exists, pursuant to 11 U.S.C. §362(d)(1) to grant

       Santander immediate relief from automatic stay herein.

               13.    No prior application for relief requested herein has been made.
Case 19-51232    Doc 20      Filed 11/14/19     Entered 11/14/19 13:48:20         Page 4 of 8




              WHEREFORE, Santander respectfully requests that the Court issue an Order, pursuant

       to 11 U.S.C. §362(d)(1) granting relief from automatic stay in order to obtain possession and

       dispose of its collateral and such other relief as the Court deems just and proper.



              Dated at Bloomfield in said District on November 14, 2019


                                                          MOVANT
                                                          SANTANDER CONSUMER USA INC. DBA
                                                          CHRYSLER CAPITAL


                                                          /s/Mitchell J. Levine
                                                          Mitchell J. Levine
                                                          Federal Bar No. CT 07985
                                                          Law Offices of Nair & Levin, P.C.
                                                          707 Bloomfield Avenue
                                                          Bloomfield, CT 06002
                                                          Telephone No. 860-692-3164
                                                          Fax No. 860-242-2980
                                                          e-mail address: mlevine@nairlevin.com
Case 19-51232    Doc 20     Filed 11/14/19     Entered 11/14/19 13:48:20         Page 5 of 8




                                UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF CONNECTICUT
                                      BRIDGEPORT DIVISION

       IN RE                                             : CASE NO 19-51232 JAM

       DALE MORGADO                                      : CHAPTER 7

       DEBTOR(S)

       SANTANDER CONSUMER USA INC. DBA                   : Re: ECF No.:
       CHRYSLER CAPITAL
       vs.

       DALE MORGADO
       RICHARD M. COAN, TRUSTEE,
       RESPONDENT

                        ORDER GRANTING RELIEF FROM AUTOMATIC STAY

                Santander Consumer USA Inc. Dba Chrysler Capital (the “Movant”) filed a Motion for
       Relief from Stay (the “Motion”), ECF No. _____. After notice and a hearing, see 11 U.S.C. Section
       102(1), and in compliance with the Court’s Contested Matter Procedure, and it appearing that the
       relief sought in the Motion should be granted, it is hereby

               ORDERED, that the automatic stay provided in 11 U.S.C. Section 362(a) is modified
       pursuant to 11 U.S.C. Section 362(d)(1) to permit the Movant and/or their successors and assignees,
       to exercise their rights, if any, with respect to 2015 Dodge Ram 1500, Vehicle Identification
       Number 1C6RR7GT5FS776330, in accordance with applicable non-bankruptcy law.
Case 19-51232    Doc 20     Filed 11/14/19      Entered 11/14/19 13:48:20         Page 6 of 8




                                 UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF CONNECTICUT
                                       BRIDGEPORT DIVISION

       IN RE
       DALE MORGADO                                       : CASE NO. 19-51232 JAM

                                                          : CHAPTER: 7
       DEBTOR(S)

                        NOTICE OF CONTESTED MATTER RESPONSE DATE
       Santander Consumer USA Inc. dba Chrysler Capital, (the “Movant”) has filed a Motion for Relief
       from Automatic Stay (the “Contested Matter”) with the United States Bankruptcy Court for the
       District of Connecticut. Notice is hereby given that any response to the Contested Matter must be
       filed with the Court no later than December 2, 2019*. In the absence of a timely filed response, the
       proposed order in the Contested Matter may enter without further notice and hearing, see, 11 U.S.
       C. section 102 (1).


       Dated at Bloomfield, Connecticut on November 14, 2019



                                                          SANTANDER CONSUMER USA INC. DBA
                                                          CHRYSLER CAPITAL
                                                          THE MOVANT
                                                          /s/Mitchell J. Levine
                                                          Mitchell J. Levine
                                                          Federal Bar No. CT 07985
                                                          Law Offices of Nair & Levin, P.C.
                                                          707 Bloomfield Avenue
                                                          Bloomfield, CT 06002
                                                          Telephone No. 860-692-3164
                                                          Fax No. 860-242-2980
                                                          e-mail address: mlevine@nairlevin.com

       *Pursuant to Federal Rule of Bankruptcy Procedure 9006(f), if service is made by mail, three days
       are added after the response date set in this notice.
Case 19-51232    Doc 20     Filed 11/14/19       Entered 11/14/19 13:48:20         Page 7 of 8




                                UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF CONNECTICUT
                                      BRIDGEPORT DIVISION

       IN RE
       DALE MORGADO                                       : CASE NO. 19-51232 JAM

                                                          : CHAPTER 7
       DEBTOR(S)

                                       CERTIFICATE OF SERVICE

               In accordance with the applicable provisions of the Federal Rules of Bankruptcy
       Procedure, 2002 and 7004, the undersigned certifies that on November 14, 2019, the following
       documents were served on the U.S. Trustee and all appearing parties via the court’s electronic
       filing system and by first class mail on the parties listed below:

          1. Documents Served:

              (1) a copy of pleading initiating the contested matter, specifically: a Motion for Relief From
              Automatic Stay,

              (2) a copy of the Proposed Order associated therewith, and

              (3) a Notice of Contested Matter

          2. Parties Served Via First Class Mail:
             Dale Morgado
             19 Sugar Hollow Road
             Wilton, CT 06897
             (Debtor)
Case 19-51232   Doc 20   Filed 11/14/19   Entered 11/14/19 13:48:20    Page 8 of 8




                                                  SANTANDER CONSUMER USA INC. DBA
                                                  CHRYSLER CAPITAL
                                                  THE MOVANT

                                                  /s/Mitchell J. Levine
                                                  Mitchell J. Levine
                                                  Federal Bar No. CT 07985
                                                  Law Offices of Nair & Levin, P.C.
                                                  707 Bloomfield Avenue
                                                  Bloomfield, CT 06002
                                                  Telephone No. 860-692-3164
                                                  Fax No. 860-242-2980
                                                  e-mail address: mlevine@nairlevin.com
